            Case 1:17-cv-02041-RJL Document 60 Filed 04/19/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


MIKHAIL FRIDMAN, PETR AVEN, and
GERMAN KHAN,

               Plaintiffs,
                                                            Civil Case No. 1:17-cv-2041-RJL
       v.

BEAN LLC a/k/a FUSION GPS, and GLENN
SIMPSON,

               Defendants.


   REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO STAY

       As set forth in Defendants’ Motion to Stay, upon certifying the questions presented for

interlocutory appeal 28 U.S.C. § 1292(b), the Court should stay further proceedings pending

resolution of the appeal. By allowing a ruling by the Court of Appeals on the purely legal

questions of (1) whether the Court can and should resolve Plaintiffs’ public figure status at the

pleadings stage, and (2) whether Abbas v. Foreign Policy Group, LLC, 783 F.3d 1328 (D.C. Cir.

2015), is not controlling on the applicability of the Anti-SLAPP Act’s substantive protections in

federal court, this Court will materially advance the potential termination of this litigation,

making a stay appropriate. ECF No. 53 (“Mot.”) at 3-5. After all, the very purpose of the “actual

malice” requirement, and the protections of the Anti-SLAPP Act, is to “preserve ‘the breathing

space which freedoms of expression require in order to survive.’” Farah v. Esquire Magazine,

736 F.3d 528, 534 (D.C. Cir. 2013).

       Most of Plaintiffs’ arguments in opposition to a stay are wrong for the same reasons that

their arguments in opposition to Defendants’ Section 1292(b) motion are wrong. Plaintiffs offer

no response to Defendants’ arguments that issuance of a stay (1) will not substantially injure
          Case 1:17-cv-02041-RJL Document 60 Filed 04/19/19 Page 2 of 3



Plaintiffs, (2) would serve interests in judicial economy, and (3) is in the public interest. Instead,

Plaintiffs take issue with the legal standard for a stay, seemingly suggesting that a case should be

stayed only if “delay” is “[]necessary” or would “benefit the parties.” Pls.’ Mem. in Opp. to

Defs.’ Mot. to Stay, ECF No. 58, at 2 n.1. That is assuredly not so. “Necess[ity]” and “benefit”

are not prerequisites for a stay. To the contrary, the Court has broad discretion to grant a stay.

Indeed, in one of the very cases Plaintiffs cite, the district court properly granted a stay pending

resolution of a Section 1292(b) appeal: Government of Guam v. United States, 2019 WL

1003606, at *9, 2019 LEXIS 31923, at *27-30 (D.D.C. Feb. 28, 2019). As in that case, here there

are pure questions of law presented that would have a significant effect on the nature of further

litigation, and thus “staying the instant district court proceedings would serve judicial economy

and would not subject either party to hardship.” Id., 2019 WL 1003606, at *9, 2019 LEXIS

31923, at *27.


Dated:   April 19, 2019                        ZUCKERMAN SPAEDER LLP

                                               By:     /s/ Steven M. Salky
                                               Steven M. Salky (D.C. Bar No. 360175)
                                               William W. Taylor, III (D.C. Bar No. 84194)
                                               Rachel F. Cotton (D.C. Bar No. 997132)
                                               Adam B. Abelson (D.C. Bar No. 1011291)
                                               ZUCKERMAN SPAEDER LLP
                                               1800 M Street, N.W., Suite 1000
                                               Washington, D.C. 20036
                                               Tel: (202) 778-1800
                                               Fax: (202) 822-8106
                                               wtaylor@zuckerman.com
                                               ssalky@zuckerman.com
                                               rcotton@zuckerman.com
                                               aabelson@zuckerman.com

                                               Counsel for Defendants




                                                  2
         Case 1:17-cv-02041-RJL Document 60 Filed 04/19/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 19, 2019, the foregoing Reply Memorandum in

Support of Defendants’ Motion to Stay was filed with the Court’s CM/ECF Service, and thereby

provided to the following counsel of record:


Alan S. Lewis, Esquire
CARTER LEDYARD & MILBURN LLP
2 Wall Street
New York, NY 10005
Tel: (212) 238-8647
Lewis@clm.com

Kim Hoyt Sperduto, Esquire
SPERDUTO THOMPSON PLC
1133 Twentieth Street, NW
Second Floor
Washington, D.C. 20036
Tel: (202) 408-8900
ksperduto@sperdutothompson.com




                                                   /s/ Adam B. Abelson
                                                   Adam B. Abelson




                                               3
